Case 4:18-cv-00519-ALM Document 87 Filed 05/18/20 Page 1 of 2 PageID #: 2788




                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION


WAPP TECH LIMITED PARTNERSHIP and
WAPP TECH CORP.,

              Plaintiff,
       v.                                        Case No. 4:18-cv-519-ALM

BANK OF AMERICA CORP.,                           JURY TRIAL DEMANDED

              Defendant.


                NOTICE OF APPEARANCE OF BRADLEY D. COBURN

       Defendant Bank of America Corp. files this Notice of Appearance and hereby notifies the

Court that the undersigned attorney, Bradley D. Coburn of Shelton Coburn LLP, has entered this

action as attorney of record for Bank of America Corp. In connection with this notice, Mr.

Coburn requests that all future pleadings and other papers filed under Fed. R. Civ. P. 5 be

served on him at the below address.



Dated: May 18, 2020                               Respectfully submitted,

                                                  /s/ Bradley D. Coburn
                                                  Bradley D. Coburn
                                                  Texas State Bar No. 24036377
                                                  SHELTON COBURN LLP
                                                  coburn@sheltoncoburn.com
                                                  311 RR 620 S, Suite 205
                                                  Austin, Texas 78734-4775
                                                  Tel: (512) 263-2165
                                                  Fax: (512) 263-2166
                                                  Counsel for Defendant Bank of America
                                                  Corp.
Case 4:18-cv-00519-ALM Document 87 Filed 05/18/20 Page 2 of 2 PageID #: 2789




                                 CERTIFICATE OF SERVICE

       I certify that the foregoing document is being served via the Court’s CM/ECF system on

May 18, 2020 on all counsel of record who consent to electronic service per Local Rule CV-

5(a)(3) or, otherwise, as required by local and federal rules.




                                                       /s/ Bradley D. Coburn
                                                       Bradley D. Coburn




                                                 -2-
